Citation Nr: 0930247	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-39 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a gastric ulcer and 
submucosal esophageal lesion, previously claimed as upper 
gastrointestinal bleed and esophageal nodules. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1965 to 
March 1968, and from July 1971 to September 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
COPD and for a gastric ulcer and submucosal esophageal 
lesion.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2006; a transcript of that 
hearing is of record.

In October 2007 and July 2008, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the Veteran's claims (as 
reflected in the most recent May 2009 supplemental statement 
of the case (SSOC)) and returned this matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the Veteran's COPD 
was first shown many years after separation from service and 
is not a result of any established event, injury, or disease 
during active service.

3.  The evidence of record demonstrates the Veteran's gastric 
ulcer and submucosal esophageal lesion were first shown many 
years after separation from service and are not a result of 
any established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.300, 3.303 (2008).

2.  A gastric ulcer and submucosal esophageal lesion were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's service connection claims were received in 
December 2004.  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") have been fulfilled by 
information provided to the Veteran by correspondence dated 
in April 2005 and October 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case (SOC) was issued in May 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 
5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2007. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records and post-service VA and 
private treatment records pertaining to his COPD and gastric 
ulcer have been obtained and associated with his claims file. 
 The Veteran identified missing private and VA records in his 
November 2006 Travel Board hearing.  In compliance with the 
Board remands of October 2007 and July 2008, the RO/AMC made 
multiple attempts to obtain these records.  No records were 
able to be obtained from the Minneapolis VAMC or Dr. Pumelow.  
The Veteran has been notified of this development and given 
the opportunity to submit records.  He has also been provided 
with VA medical examinations in January 2008 to assess the 
nature and etiology of his diagnosed COPD and gastric ulcer 
and submucosal esophageal lesion.
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service Connection for COPD

The Veteran contends that his diagnosed COPD is related to 
his active duty service.  His service treatment records for 
his first period of service, including a March 1965 
enlistment and January 1968 separation examination reports, 
are silent for any diagnosis of COPD; however, the Veteran 
was diagnosed with an upper respiratory infection in May 1965 
and January 1967, both of which were treated and resolved. 
Service treatment records for his second period of service 
are likewise silent for pulmonary complaints.  In his August 
1983 separation report, the Veteran gave a history of 
shortness of breath, one or two episodes, which were treated 
adequately with no problems since.  Otherwise, on the report 
the lungs and chest were noted to be normal. 

In a July 1993 VA medical certificate, the Veteran complained 
of chest pain which he described as a constant soreness.  The 
physician diagnosed COPD and stated the Veteran needed to 
quit smoking.  An x-ray report from that time found a normal 
chest. 

In a June 2004 VA progress note, the Veteran complained of 
continued mid-chest pain, which felt like a knot in the 
middle of the chest, and associated with a feeling of 
shortness of breath.  The Veteran was diagnosed with COPD 
exacerbation. 

VA treatment records dated from June 2004 to September 2008 
reveal a diagnosis of COPD and treatment with a combivent 
inhaler.  In November 2004, the Veteran gave a 40 year 
history of smoking one pack of cigarettes a day.  

In a January 2008 VA examination report, the Veteran gave a 
history of smoking prior to service.  He was being diagnosed 
with COPD at least ten years prior to the examination.  The 
Veteran stated he continued to smoke but that he had cut back 
to half a pack a day.  The physician noted the Veteran had a 
productive cough mainly in the morning with white sputum, no 
history of hemoptysis or anorexia.  The physician also noted 
that he did not get dyspneic on exertion, had no history of 
asthma, treatment including a combivent inhaler, and no 
incapacitating episodes by the COPD.  Upon physical 
examination, the physician found a well developed, well-
nourished gentleman in no distress with a strong odor of 
tobacco.  The physician noted that the pulmonary function 
tests showed moderate obstructive disease of small airways 
with excellent response to bronchodilator.  The diagnosis was 
COPD, and the physician opined that since the Veteran smoked 
at least one pack of cigarettes per day throughout his 16 
year military career it was at least as likely as not that 
his current COPD is related to tobacco use while in active 
military service, although there were no manifestations of 
the COPD while on active military service. 

In this case, service treatment records show that the Veteran 
had complained of shortness of breath in May 1965 and January 
1967.  However, there is no treatment or diagnosis of COPD 
during active service.  Furthermore, except for a single 
complaint in July 1993, there is no evidence on file of 
continuity of symptoms of breathing difficulties between 1967 
and 2004.  Evidence of a diagnosis of COPD is first shown in 
1993 with treatment starting in 2004, many years after 
separation from active service.  The Board also notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, for claims received after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the Veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300(a).  The Veteran's claim was 
received in August 2005.  Thus, service connection based on 
tobacco use would be prohibited.

Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
a current COPD disability diagnosed post-service and events 
during the Veteran's active service, other than smoking, and 
neither the Veteran nor his representative have presented, 
identified, or alluded to the existence of, any such opinion.  
Consequently, the Board finds that entitlement to service 
connection for COPD is not warranted.

Service Connection for a Gastric Ulcer

The Veteran contends that his diagnosed gastric ulcer and 
submucosal esophageal lesion are related to his active duty 
service.  His service treatment records for his first period 
of service, including a March 1965 enlistment and January 
1968 separation examination reports, are silent for any 
diagnosis of gastric ulcer and submucosal esophageal lesion; 
however, the Veteran gave a history of gastroenteritis, 
normally occurring once a year, treated with medication after 
his second period of service in an August 1983 separation 
examination report.  However, a review of the service 
treatment records for that period of service does not reveal 
any treatment for a gastrointestinal disorder during service. 

In a November 2004 VA physician's discharge note, it was 
reported that the Veteran complained of a change in the color 
of his stool which became black/tarry.  He denied any 
previous episodes of gastroinstinal (GI) bleeding, and also 
reported a history of heavy drinking, including three 16 oz 
beers a day over 40 years.  Physical examination upon 
admission found soft, non-tender, non-distended abdomen with 
normoactive bowel sounds, no masses, and no caput.  The 
Veteran underwent an esophagogastroduodenoscopy (EGD), which 
revealed a 1 cm ulcer in the gastric body with visible 
vessel, and an esophageal submucosal nodule at the 
gastroesophageal junction.  The ulcer was cauterized.  

In February 2005 VA progress note, the Veteran underwent a 
second EGD which revealed a healed gastric ulcer and 
submucosal esophageal lesion.

In January 2008, the Veteran underwent a VA gastrointestinal 
examination to resolve the question of whether the Veteran's 
gastric ulcer and esophageal lesions began in service.  Upon 
examination, the physician noted no nausea, hematemesis, 
post-gastrectomy syndrome, diarrhea, peritoneal adhesions, 
periods of incapacitation due to the stomach or duodenum, 
neoplasm, or localized pain, and some difficulty in 
swallowing.  He diagnosed gastric ulcer and submucosal 
nodules diagnosed in 2005 by endoscopic examination.  He also 
opined that the Veteran did not have the gastric ulcer or the 
esophageal nodules while he was in the service with the 
rational being that there is no evidence of that to be found 
in a review of the claims file. 

In this case, service treatment records show that the Veteran 
gave a history of gastroenteritis.  However, there is no 
treatment or diagnosis of a gastric ulcer or submucosal 
esophageal lesion during active service.  Furthermore, there 
is no evidence on file of symptoms of gastrointestinal 
difficulties until 2004.  Evidence of a diagnosis of a 
gastric ulcer or submucosal esophageal lesion is first shown 
in 2004, more than twenty years after separation from active 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record 
also includes no competent medical opinion establishing a 
nexus or medical relationship between a current gastric ulcer 
and submucosal esophageal lesion disability diagnosed post-
service and complaints during the Veteran's active service, 
and neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any 
such opinion.  Consequently, the Board finds that entitlement 
to service connection for gastric ulcer and submucosal 
esophageal lesion is not warranted.

Both Claims

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current disabilities were present 
during or the result of active service these claims turn on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for COPD, a gastric ulcer and submucosal esophageal lesion 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) is denied.

Entitlement to service connection for a gastric ulcer is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


